Case: 12-20112     Document: 00511966154         Page: 1     Date Filed: 08/22/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 22, 2012

                                     No. 12-20112                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



RICHARD R. RONDENO,

                                                  Plaintiff–Appellant
v.

M/V ISLAND OASIS; NYK GLOBAL BULK CORPORATION; TOSHIN
KISEN COMPANY, LIMITED; KEISHIN KAIUN COMPANY LIMITED;
EVER BRIGHT SHIPPING SA; P & O PORTS LOUISIANA
INCORPORATED, (Ports America),

                                                  Defendants–Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-4028


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Richard Rondeno, proceeding pro se, filed suit in the
United States District Court for the Southern District of Texas based on injuries
he suffered unloading cargo from the M/V ISLAND OASIS while employed as
a longshoreman by Defendant–Appellee P&O Ports Louisiana, Inc. The injuries


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20112      Document: 00511966154         Page: 2     Date Filed: 08/22/2012



                                      No. 12-20112

he complains of occurred in May 2005. In the instant suit1 filed in November
2011, he seeks to raise claims under the Longshore and Harbor Workers’
Compensation Act (“LHWCA”), 33 U.S.C. § 901 et seq., and the Jones Act, 46
U.S.C. § 30104. The district court dismissed Rondeno’s claims because the
LHCWA’s statute of limitations is one year, 33 U.S.C § 913(a), and the Jones
Act’s statute of limitations is three years, 46 U.S.C. § 30106. As Rondeno’s
claims are untimely under either statute, we AFFIRM the district court’s
dismissal of Rondeno’s suit. Additionally, P&O Ports’s motion to dismiss for lack
of jurisdiction is DENIED and its motion to dismiss is DENIED AS MOOT.




       1
        In August 2005, Rondeno filed a claim under the LHWCA with the United States
Department of Labor. That claim was eventually referred to an administrative law judge, who
in November 2011 allowed Rondeno to withdraw his claim without prejudice. Rondeno also
brought suit in the United States District Court for the Eastern District of Louisiana in May
2008. On Rondeno’s motion, the district court in that case dismissed those claims without
prejudice.

                                             2